DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YI et al. (US 20190190505).


    PNG
    media_image1.png
    336
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    241
    328
    media_image3.png
    Greyscale

  	With respect to claim 1, figures 1-13 of YI produce a method for determining a duty cycle of a periodic input signal, the method comprising: receiving the periodic input signal (CLK_IN) at a delay circuit (fig. 5, BVUF1-VBUFk) configured to delay the periodic input signal based on a digital control word (STR[n-1:0]); generating a first digital control word used to delay the periodic input signal a first amount of time corresponding to a period of the periodic input signal; generating a second digital control word (STR=1) used to delay the periodic input signal a second amount of time corresponding to a portion of the period that the periodic input signal has a logic- level high value; generating a third digital control word (STR=0; minimum delay) used to delay the periodic input signal a third amount of time corresponding to a portion of the period that the periodic input signal has a logic- level low value; and determining the duty cycle (duty cycle is corrected based on the corners and control words values) of the periodic input signal based on the first, second, and third digital control words.
	With respect to claim 2, the circuit above produces the method of claim 1, wherein determining the duty cycle comprises: solving an equation where UTWULL represents the first digital tuning word, UTWHIGH represents the second digital tuning word, and 0TWLQ, represents the third digital tuning word. (Here, the variables representing the tuning words in an equation to determine the duty cycle need not be the specific variables but would be present  in the calculation as the tuning words calculate the on and off times necessary to calculate the duty cycle).
 	With respect to claim 3, the circuit above produces the method of claim 1, wherein the delay circuit is configured to delay the periodic input signal based on a step size (delay step; see abstract) representing a minimum amount of delay (at STR=0 minimum delay) that can be applied by the delay circuit, the method further comprising: after determining the duty cycle, using the duty cycle and the first, second, and third digital control words to determine the step size. (the step size are based on the step delay cells).
	With respect to claim 4, the circuit above produces the method of claim 3, wherein using the duty cycle and the first, second, and third digital control words to determine the step size (here step delay see abstract) comprises: solving an equation 1 FDLUT x (2 x OTWFULL - 0TWHIH - QTWLOWI where FDUT represents a frequency corresponding to the duty cycle, OTWFULL represents the first digital tuning word, OTWHIQH represents the second digital tuning word, and OTWLQ\V represents the third digital tuning word. (Here, the calculation itself would not be patentable however the controller determining the step size is evident.  The calculation of the step size with the various tuning words would be inherent in the calculation of the step size) (see MPEP § 2106.04(a)(2)
 	With respect to claim 6, YI discloses the method of claim 1, further comprising: generating an inverted version of the periodic input signal (output of INTbk, where k is odd); and using a phase detector (1310) to determine when an edge of the periodic input signal is aligned with an edge of the inverted version of the periodic input signal, wherein the alignment of the edges indicates that the periodic input signal has been delayed the second amount of time.
	With respect to claim 7, YI discloses the method of claim 1, further comprising: inverting the periodic input signal to generate a second signal (output of subsequent inverter); generating an inverted version of the second signal; and using a phase detector (1310) to determine when an edge of the second signal is aligned with an edge of the inverted version of the second signal, wherein the alignment of the edges indicates that the periodic input signal has been delayed the third amount of time.
 	With respect to claim 8, figures 1A-13 of YI et al. (US 20190190505)   discloses a circuit for determining a duty cycle of a periodic input signal (fig. 13, CLK_IN) comprising: a delay element (corresponding to fig. 5 elements VBUF1-VBUFk; 600 corresponding to fig. 6 elements VBUF1-VBUF2) configured to delay the periodic input signal based on a digital control word (from 1320; fig. 5 STR[n-1:0]; fig. 6 STR[2:0]); a digital circuit (1320) configured to (i) generate a first digital control word (STR[n-1:0] or STR[2:0] with various corresponding high and low values) used to delay the periodic input signal a first amount of time corresponding to a period of the periodic input signal, (ii) generate a second digital control word (STR[2:0] or STR[n-1:0]) used to delay the periodic input signal a second amount of time (i.e. t4-t1 [0054]) corresponding to a portion of the period that the periodic input signal has a logic-level high value (STR=1), and (iii) generate a third digital control word (STR[2:0] or STR[n-1:0])  used to delay the periodic input signal a third amount of time (i.e.  t3-t1 [0049]) corresponding to a portion of the period that the periodic input signal has a logic-level low value (STR=0), see paragraph [0036] and [0038] minimum delay value); and a controller (inside 500,600) configured to determine the duty cycle (see [0142] about limiting effects of duty cycle variation) of the periodic input signal based on the first, second, and third digital control words.     
 	With respect to claim 9, the circuit above discloses the circuit of claim 8, wherein the controller determines the duty cycle by solving an equation where QT'VFRLL represents the first digital tuning word, 0TVVHIQH represents the second digital tuning word, and 0TWLOv represents the third digital tuning word. (Here, the variables representing the tuning words in an equation to determine the duty cycle need not be the specific variables but would be present  in the calculation as the tuning words calculate the on and off times necessary to calculate the duty cycle). 
 	With respect to claim 10, fig. 1-13 of  YI disclose the circuit of claim 1, wherein the delay element is configured to delay the periodic input signal (I) based on a step size representing a minimum amount of delay (STR=0)  that can be applied by the delay element ( VBUF1-VBUFk-1 ) and the controller is configured to determine the step size based on the duty cycle (see discussion of FS corners in [135]) and the first, second, and third digital control words (the step size are based on the step delay cells).
 	With respect to claim 11, the circuit above produces the circuit of claim 10, wherein the controller determines the step size (here step delay see abstract) by solving an equation 1 FDUT x (2 x aTW~ULL - OT 8IG - QTVLQW> where FDUT represents a frequency corresponding to the duty cycle, OTVVFVLL represents the first digital tuning word, OTWHjrH represents the second digital tuning word, and OTWLQw represents the third digital tuning word. (Here, the calculation itself would not be patentable however the controller determining the step size is evident.  The calculation of the step size with the various tuning words would be inherent in the calculation of the step size) (see MPEP § 2106.04(a)(2).
 	
 	With respect to claim 13, the circuit above discloses the circuit of claim 8, further comprising: an inverter (INTbk) configured to generate an inverted version (output of INTbk) of the periodic input signal (CLK_IN); and a phase detector (1310) configured to determine when an edge of the periodic input signal is aligned with an edge of the inverted version of the periodic input signal, wherein the alignment of the edges indicates that the periodic input signal has been delayed the second amount of time.
	With respect to claim 14, the circuit above discloses the circuit of claim 8, further comprising: one or more inverters (INTbk) configured to (i) invert the periodic input signal (CLK_IN) to generate a second signal, and (ii) generate an inverted version of the second signal (subsequent signal) ; and a phase detector (1310) configured to determine when an edge of the second signal is aligned with an edge of the inverted version of the second signal, wherein the alignment of the edges indicates that the periodic input signal has been delayed the third amount of time.
 	With respect to claim 15, fig. 13 of YI et al. discloses a circuit for determining a duty cycle of a periodic input signal comprising: a delay locked loop including a delay train (delays) and a phase detector (1310), the delay locked loop being configured to receive the periodic input signal (CLK_IN); a digital circuit  (1320) configured to (i) receive an output of the phase detector indicating an alignment between the periodic input signal (CLK_IN) and a delayed version of the periodic input signal (CLK_OUT), and (ii) generate digital control words (STRs) for controlling an amount of delay applied by the delay train, the digital control words including a first digital control word (STR[n-1:0] or STR[2:0] with various corresponding high and low values)  used to delay the periodic input signal a first amount of time corresponding to a period of the periodic input signal, a second digital control word (STR[2:0] or STR[n-1:0]) used to delay the periodic input signal a second amount of time (i.e. t4-t1 [0054])  corresponding to a portion of the period that the periodic input signal has a logic-level high value (STR=1), and a third digital control word (STR[2:0] or STR[n-1:0]) used to delay the periodic input signal a third amount of time ((i.e.  t3-t1 [0049]) minimum delay) corresponding to a portion of the period that the periodic input signal has a logic-level low value (STR=0, ); and a controller configured (in 500 or 600) to determine the duty cycle of the periodic input signal based on the first, second, and third digital control words.
 	With respect to claim 16, the circuit above discloses the circuit of claim 15, wherein the phase detector includes (i) a first input (INTb1 input) configured to receive the delayed version of the periodic input signal (CLK_IN), and a (ii) a second input (input at VBUF2) configured to receive an inverted version of the periodic input signal.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 12 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 20190190505) in view of Sambamurthy et al.  (US 20150222277).

 	With respect to claim 5, the circuit above produces the method of claim 1, further comprising: using a phase detector (1310) to determine when an edge of the periodic input signal (CLK_IN) is aligned with an edge of a version of the periodic input signal, wherein the alignment of the edges indicates that the periodic input signal has been delayed the first amount of time but fails to disclose dividing the periodic input signal by 2 to generate a divided version of the periodic input signal. 
	It is well known to use  delay circuits to double or divide a clock signal. (Note a doubler is a clock divider divided by ½). 
	
    PNG
    media_image4.png
    202
    503
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    208
    466
    media_image5.png
    Greyscale

 	Figures 2 and 3 of Sambamurthy et al.  (US 20150222277) disclose clock dividers/doublers known in the art.  It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the dividers in Sambamurthy in the circuit of Yi for the purpose of adjusting the frequency of the clock to save power. 

 	With respect to claim 12, the combination above produces the circuit of claim 8, further comprising: a divider circuit (divider) configured to divide the periodic input signal by 2 to generate a divided version of the periodic input signal; and a phase detector (1310) configured to determine when an edge of the periodic input signal is aligned with an edge of the divided version of the periodic input signal, wherein the alignment of the edges indicates that the periodic input signal has been delayed the first amount of time.
 	With respect to claim 17, the combination above produces the circuit of claim 15, further comprising a divider (divider) configured to divide the periodic input signal to generate a second periodic signal used in determining the first digital control word.
 	With respect to claim 18, the combination above produces the circuit of claim 17, but fails to disclose further comprising a multiplexer configured to (i) receive the periodic input signal and the second periodic signal, and (ii) propagate one of the two received signals based on a selection signal. Choosing a multiplexer to choose between signals is well known in the art.  (Official notice is taken).
 	With respect to claim 19, the combination above produces the circuit of claim 18, further comprising an XOR gate (fig 3. , 320) configured to receive an output of the multiplexer, wherein an output of the XOR gate is electrically connected to an input of the delay locked loop.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 20190190505) in view of Wei (US 20180287774) in further view of Nikolic’ (2000).

 	With respect to claim 20, Yi discloses the circuit of claim 15 but fails to disclose, wherein the phase detector comprises a sensed amplifier flip flop. 

    PNG
    media_image6.png
    281
    362
    media_image6.png
    Greyscale

Figure 1 of Wei discloses a phase detector using flip flops but fails to disclose the flip flops are SAFFs.

    PNG
    media_image7.png
    334
    311
    media_image7.png
    Greyscale

Figure 2 of Nikolic’ teaches a SAFF significantly reduces delay and improves driving capability in a flip-flop. It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the SAFF of Nikolic’ in the flip flops of Wei to produce phase detector and use that phase detector in Yi for the purpose of improving driving capability and reducing delay. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849